Citation Nr: 1811916	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a colon disability. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for right upper extremity neuropathy (also claimed as carpal tunnel syndrome), to include as secondary to service-connected cervical spine strain.

4.  Entitlement to service connection for left extremity neuropathy also claimed as carpal tunnel syndrome), to include as secondary to service-connected cervical spine strain.

5.  Entitlement to service connection for a left hip disability.





REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In light of the evidence of record, the Board has recharacterized the Veteran's claims of entitlement to service connection for right and left upper extremities neuropathy to also include as secondary to service-connected cervical spine strain, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that during the October 2017 Board hearing, the Veteran testified that that her right hip disability had its onset in service.  Although the Board observes that in the July 2014 Statement of the Case, the Veteran's claim for a right hip disability was denied, the Veteran did not file a substantive appeal as to this issue and the RO has not taken any actions waiving the timely filing of a substantive appeal as to the Veteran's claim for service connection for a right hip disability.  Thus, the Board has no jurisdiction over this issue at this time.  See 38 C.F.R. § 20.302 (b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.  In particular, the Board finds that the Veteran is entitled to VA examinations regarding the issues on appeal for the following reasons.  

Initially, the Board notes that when assessing the credibility of the Veteran's testimony, particularly during the October 2017 videoconference Board hearing, the Board acknowledges that the Veteran has medical training and expertise, and therefore finds her testimony in this regard credible.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (the Court has held that a nurse practitioner, having completed medical education and training, fits squarely into the requirement of 38 C.F.R.§ 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  Specifically, the Veteran testified that during her service in the Air Force, she served as a registered nurse and upon retirement she was the commander of the 95th Medical Group at Edwards Air Force Base.  Additionally, her medical experience included working as a flight nurse and working in departments such as nursing critical care, intensive care unit, and the emergency unit.  


Colon Disability

In regards to the Veteran's claim for a colon disability, the Veteran testified that she has a current diagnosis of diverticulosis and is currently under treatment for this condition.  See Hearing Testimony, p. 6.

Additionally, a July 2014 Clinical Encounter Summaries lists colonic diverticulosis as one of the Veteran's chronic illnesses.  See July 2014 Dr. K. medical treatment records.  Also, the Veteran's November 2008 in-service colonoscopy report notes that the Veteran had a diagnosis of diverticulosis of the colon.  See November 2008 United Medical Endoscopy Center medical treatments records by Dr. J.P.  

With respect to the need for a medical examination and/or opinion, the Board notes that the record reflects the Veteran has a current diagnosis of diverticulosis, an in-service diagnosis of diverticulosis, and an indication that the Veteran's colon condition may be associated with active service.  Because the diverticulosis is not listed as a presumptive chronic disease under 38 C.F.R. § 3.309, a nexus opinion is required to establish that the Veteran's in-service diagnosis is related to her current disability.  Thus, under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  As neither has of yet been provided, further development is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Sleep Apnea

In regards to the Veteran's claim for sleep apnea, the Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.  See August 2012 VA Sleep Apnea Disability Benefits Questionnaire (DBQ).  

Additionally, during the Veteran's October 2017 Board hearing, the Veteran testified that her sleep apnea began during service.  Specifically, the Veteran testified that she would wake up in the morning tired and fatigued all day.  The Veteran's husband testified that while the Veteran was in service, he noticed she was extremely fatigued, extremely tired, snored excessively, and would wake up in the middle of the night shaking.  

Here, as the Veteran's medical records reflect a current diagnosis of obstructive sleep apnea, the Veteran and her spouse testified to in-service symptoms associated with the Veteran's sleep apnea, the record indicates that the Veteran's sleep apnea may be associated with active service, and although a sleep apnea DBQ was provided, a medical opinion was not provided.  Therefore, a remand is warranted for a VA examination and opinion as to the nature and etiology of the Veteran's sleep apnea.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McClendon, 20 Vet. App. 79, 81.

Left and Right Upper Extremity Neuropathy

In regards to the Veteran's claim for right and left upper extremities neuropathy, the Veteran testified that she suffers from cervical neuropathy of the right and left upper extremities.  Additionally, the Veteran attributes her cervical neuropathy as secondary to her service-connected cervical spine strain.  See October 2017 Hearing Testimony p. 12. 

Additionally, the Board notes that in an August 2012 Peripheral Nerves Condition DBQ, the VA examiner diagnosed the Veteran with a peripheral nerve condition or peripheral neuropathy.  However, the remainder of the DBQ was left blank; thus, the Board is unable to ascertain any further information based on this report.  Also, in a July 2014 Clinical Encounter Summaries, an assessment of cervical radiculitis was noted.  

Furthermore, in a May 2002 in-service medical opinion, Dr. J.V.Z. noted that the Veteran presented with complaints of left arm weakness, numbness, and pain.  Dr. J.V.Z. also noted numbness and paresthesia.  

Here, as the Veteran's medical records reflect a current diagnosis of a peripheral nerve condition, the Veteran's service treatment records reflect complaints of left arm weakness, numbness, and paresthesia, the record indicates that the Veteran's peripheral nerve condition may be associated with active service, and although a peripheral nerve condition DBQ was provided, it was incomplete as a medical opinion was not provided; therefore, the record does not contain sufficient information to make a decision on the claim.  Thus, a remand is warranted for a VA examination and opinion as to the nature and etiology of the right and left upper extremities neuropathy, to include as secondary to the Veteran's service-connected cervical spine strain.  Barr, 21 Vet. App. 303, 312; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Left Hip Disability

In regards to the Veteran's claim for a left hip disability, the Veteran's VA treatment records reflect a current diagnosis of left hip bursitis.  See August 2012 VA Hip and Thigh DBQ. 

The Veteran testified that she has had multiple complaints of left bilateral hip pains and has undergone physical therapy as well as home treatment.  The Veteran's spouse testified that there were times that the Veteran would be in so much pain from the left hip that she would be nearly in tears.  

Here, as the Veteran's medical records reflect a current diagnosis of left hip bursitis, the Veteran and her spouse's testimony reflects in-service complaints of left hip pain, the record indicates that the Veteran's left hip bursitis may be associated with active service, and although a Hip and Thigh DBQ was provided, a medical opinion was not provided; therefore, the record does not contain sufficient information to make a decision on the claim.  Thus, a remand is warranted for a VA examination and opinion as to the nature and etiology of the Veteran's left hip bursitis.  Barr, 21 Vet. App. 303, 312.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all of the available Veteran's treatment records since July 2014 regarding the Veteran's claims on appeal.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of the Veteran's colon disability.  

The entire claims file, to include a complete copy of the REMAND and the claims file must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  The examiner should provide an opinion addressing the following:

The VA examiner should identify any colon disability, to include diverticulosis, assessing whether it is acute or chronic. 

For each identified colon disability, determine whether the Veteran's colon disability is at least as likely as not (probability of 50 percent or greater) the result of a disease or injury incurred in or aggravated by service.

3.  Arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.

After reviewing the Veteran's claims file, the examiner should provide an opinion addressing the following:

Whether it is at least as likely as not (probability of 50 percent or greater) that symptoms in service, to include the Veteran's lay statements of snoring, fatigue, shortness of breath, and extreme tiredness, represented the onset of obstructive sleep apnea, which was not diagnosed until a later date.

In providing these opinions, the examiner is requested to consider whether the lay reports of symptomatology since service, when resolving doubt of material fact in the Veteran's favor, supports a finding of the onset of sleep apnea in service.  The examiner is also requested to consider the testimony of the Veteran and the buddy statements regarding the onset and continuity of symptomatology since service.

3.  Arrange to have the Veteran scheduled for a VA neurological examination of the upper right and left extremities. 

The examiner should provide an opinion addressing the following:

(a)  The VA examiner should identify whether the Veteran has a neurological condition of the upper right and left extremities, to include peripheral neuropathy or radiculopathy. 

(b)  For each identified neurological condition of the upper right and left extremities, determine whether the Veteran's neurological condition is at least as likely as not (probability of 50 percent or greater) the result of a disease or injury incurred in or aggravated by service.

(c)  For each identified neurological condition of the upper right and left extremities, determine whether the Veteran's neurological condition is at least as likely as not (probability of 50 percent or greater) caused by the Veteran's service-connected cervical spine strain.

(d)  For each identified neurological condition of the upper right and left extremities, determine whether the Veteran's neurological condition is at least as likely as not (probability of 50 percent or greater) aggravated (i.e., worsened) beyond the natural progress of the Veteran's service-connected cervical spine strain.

The examiner is requested to address the Veteran's right and left upper extremities separately. 

If the examiner is of the opinion that neurological condition has been aggravated by service-connected disability, the examiner should identify the baseline level of the neurological condition and the degree of disability due to aggravation.

A complete rationale should be given for all opinions and conclusions expressed.

5.  Arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of a left hip disability.  

After reviewing the claims file, the reviewer should answer the following question:

Whether the Veteran's left hip disability, to include bursitis, is at least as likely as not (probability of 50 percent or greater) the result of disease or injury incurred in or aggravated by service.

6.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



